      Case 1:18-cv-00681-RJL Document 91 Filed 11/08/19 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



AARON RICH
                      Plaintiff,

     v.                                         Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                      Defendants.




      PLAINTIFF’S MOTION FOR ISSUANCE OF A LETTER OF REQUEST




                                    MICHAEL J. GOTTLIEB
                                    WILLKIE FARR GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006

                                    JOSHUA P. RILEY
                                    MERYL C. GOVERNSKI
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005

                                    Attorneys for Plaintiff Aaron Rich
         Case 1:18-cv-00681-RJL Document 91 Filed 11/08/19 Page 2 of 10



       Plaintiff Aaron Rich alleges that Defendants Ed Butowsky and Matt Couch defamed Mr.

Rich by falsely stating that Mr. Rich and his brother, Seth Rich, stole documents from the

Democratic National Committee (“DNC”) and provided those documents to WikiLeaks in

exchange for money. WikiLeaks and its founder, Julian Assange, are uniquely positioned to

confirm the truth: that neither Mr. Rich nor his brother ever provided any documents to, or received

any payments from, WikiLeaks or its agents. However, despite multiple attempts through various

channels over more than a year, Mr. Rich has to date been unable to serve a subpoena on

WikiLeaks or Mr. Assange—or even confirm an address or agent on whom to serve a subpoena

on them—as the former does not have a known physical location for service of process and the

latter had been under the protection of the Ecuadorian Embassy prior to his more recent

incarceration in the United Kingdom.

       Given Mr. Rich’s repeated failed efforts to serve a Rule 45 subpoena on Mr. Assange

through traditional channels, Mr. Rich hereby requests that the Court issue the Letter of Request

attached to this motion, which requests judicial assistance from the United Kingdom court system

in requiring Mr. Assange to appear for a deposition to respond to a limited set of questions. See

Declaration of Meryl C. Governski in Support of Mr. Rich’s Motion for Issuance of a Letter of

Request (hereinafter “Governski Decl.”) Ex. 1.1 Plaintiff has already submitted a separate motion

requesting permission to serve a subpoena for documents on WikiLeaks via Twitter. Dkt. 89.




1
  As Local Rule 7(m) requires, Plaintiff met and conferred with counsel for Defendants. Mr. Couch
consents to the filing of this motion; however, he has asked for this motion to reflect his position
that he disputes that he asserted that Mr. Rich “stole” any documents. Mr. Couch’s position is that
“[w]histleblowers receive compensation all the time and that does not make them ‘thiefs’.”
Despite Plaintiff’s multiple attempts to confer with Mr. Butowsky as to his position regarding the
filing of this motion, Mr. Butowsky has not responded, and therefore Plaintiff cannot represent
that the motion is unopposed as to him.

                                                 1
         Case 1:18-cv-00681-RJL Document 91 Filed 11/08/19 Page 3 of 10



                                       BACKGROUND

       Seth Rich is a former DNC staffer who was murdered in Washington, D.C. in July 2016 in

what law enforcement has described as a botched armed robbery. See Dkt. 3 ¶¶ 25-26. Exploiting

the circumstances of Seth Rich’s death, Defendants have promoted a false conspiracy theory that

he and his brother, Plaintiff Aaron Rich, stole emails from the DNC and sold those emails to

WikiLeaks, and that Seth Rich was assassinated as a result. Id. ¶¶ 6−7.

       Defendants have seized upon statements that WikiLeaks’ founder, Julian Assange, made

on a Dutch television program approximately one month after Seth Rich’s murder. In that

interview, Mr. Assange made comments that Defendants have interpreted as an insinuation that

Seth Rich was a WikiLeaks source.2 Although WikiLeaks subsequently released a statement on

Twitter that its policy of neither confirming nor denying “whether any person has ever been a

source for WikiLeaks” should “not be taken to imply that Seth Rich was a source to WikiLeaks or

to imply that his murder is connected to our publications,”3 WikiLeaks nonetheless continued to

publish tweets about Seth Rich that provided fodder for Defendants’ conspiracy theories.4 Special



2
  See Interview by Eelco Bosch van Rosenthal with Julian Assange, Founder, WikiLeaks,
Nieuwsuur (Aug. 9, 2016), clip available at https://www.youtube.com/watch?v=Kp7FkLBRpKg,
Governski Decl. Ex. 2 (Assange: “Whistleblowers go to significant efforts to get us material and
often very significant risks. There’s a 27-year-old who works for the DNC who was shot in the
back, murdered, just a few weeks ago, for unknown reasons as he was walking down the streets in
Washington.”).
3
 WikiLeaks (@wikileaks), Twitter (Aug. 10, 2016, 7:41 PM),
https://twitter.com/wikileaks/status/763565863861616640, Governski Decl. Ex. 3.
4
  These tweets included a link to the now-retracted May 16, 2017 Fox News story alleging that
Seth Rich was involved in stealing the DNC emails, and excerpts of audio recordings of private
phone conversations Defendant Butowsky had with Rod Wheeler, and separately with Seymour
Hersh.        See WikiLeaks (@wikileaks), Twitter (May 16, 2017, 3:15 PM),
https://twitter.com/wikileaks/status/864605358488256514, Governski Decl. Ex. 4; WikiLeaks
(@wikileaks),          Twitter          (Aug.       1,        2017,         2:18         PM),
https://twitter.com/wikileaks/status/892494677823434753, Governski Decl. Ex. 5; WikiLeaks
                                               2
         Case 1:18-cv-00681-RJL Document 91 Filed 11/08/19 Page 4 of 10



Counsel Robert Mueller concluded that Assange’s and WikiLeaks’ “statements about Rich implied

falsely that he had been the source of the stolen DNC emails,” noting that “information uncovered

during the investigation discredit WikiLeaks’ claims about the source of material that it posted.”5

       Mr. Rich seeks to depose Mr. Assange to confirm what Mr. Rich knows to be true: that

neither he nor WikiLeaks has any evidence that Mr. Rich or Seth Rich were involved in stealing

the DNC emails (because they were not). Through counsel, Mr. Rich repeatedly has endeavored

to serve subpoenas on WikiLeaks and Mr. Assange through numerous channels, but those efforts

have been unsuccessful. WikiLeaks does not maintain a traditional physical address,6 or an agent

on whom service is authorized,7 and Mr. Assange, until his recent incarceration in the United

Kingdom, was in seclusion in the Ecuadorian Embassy.8




(@wikileaks),          Twitter          (Aug.       1,       2017,         3:22               PM),
https://twitter.com/wikileaks/status/892510925244203008, Governski Decl. Ex. 6.
5
  Special Counsel Robert S. Mueller, III, Report On The Investigation Into Russian Interference
In The 2016 Presidential Election (Mar. 2019), at 48, https://www.justice.gov/storage/report.pdf
(last visited Oct. 28, 2019), Governski Dec. Ex. 7.
6
  WikiLeaks:Contact, WikiLeaks, https://wikileaks.org/wiki/WikiLeaks:Contact (last visited Oct.
28, 2019), Governski Decl. Ex. 8 (providing post office box at the University of Melbourne as
only address and indicating sender should “Pick any name likely to evade postal censorship in [his
or her] country”); “Democrats serve Australia-based WikiLeaks with lawsuit via Twitter,” The
Sydney Morning Herald (Aug. 11, 2018, 10:09 AM), https://www.smh.com.au/world/north-
america/us-democrats-serve-australia-based-wikileaks-with-lawsuit-via-twitter-20180811-
p4zww0.html, Governski Decl. Ex. 9 (“While WikiLeaks’ physical presence is difficult to discern,
it has a robust online presence, including an active presence on Twitter.” (internal citation and
quotation marks omitted)).
7
  WikiLeaks:Legal, WikiLeaks, https://wikileaks.org/wiki/WikiLeaks:Legal (last visited Oct. 28,
2019), Governski Decl. Ex. 10 (although the website states “Send all USA legal correspondence
to our lawyers” at wl-legal@sunshinepress.org, and “To contact Wikileaks (USA)’s Designated
Agent . . . please email this address listed below. You will then be provided with contact details
for the Wikileaks Agent: wl-legal@sunshinepress.org,” as explained below, emails sent to that
address get bounced back to the sender).
8
 David Welna, “12 Years Of Disruption: A WikiLeaks TimeLine,” NPR (April 11, 2019, 2:11
PM), https://www.npr.org/2019/04/11/712306713/12-years-of-disruption-a-wikileaks-timeline,
                                                 3
         Case 1:18-cv-00681-RJL Document 91 Filed 11/08/19 Page 5 of 10



       Mr. Rich first attempted to serve subpoenas on Mr. Assange in July 2018 by executing

letters rogatory pursuant to the Inter-American Convention on Letters Rogatory and Additional

Protocol (“IACAP”). Mr. Rich submitted materials to the Department of Justice regarding that

request, see Governski Decl. Ex. 13, but on July 19, 2018, the Department of Justice Office of

International Judicial Assistance (“OIJA”) rejected those attempts, stating it was “unable to assist”

in serving a Rule 45 subpoena on Mr. Assange because “[t]he proper route for obtaining evidence

located abroad is pursuant to an international judicial assistance request.” Id. Ex. 14.

       In April 2019, Mr. Rich’s counsel emailed Barry Pollack, who is Mr. Assange’s criminal

defense counsel, to request Mr. Pollack’s assistance in serving a subpoena on Mr. Assange and/or

WikiLeaks, see id. Ex. 15, but Mr. Pollack responded that he was “NOT authorized to accept

service” of a subpoena to Mr. Assange, and that he does not represent WikiLeaks. Id. Ex. 16 at 2,

4. In August 2019, Mr. Rich’s counsel again contacted Mr. Pollack, explaining:

               It has been near[l]y three months since this email exchange. While
               those three months have gone by, my client and his family have been
               defamed by individuals who continue to claim that Mr. Assange has
               relevant evidence regarding Seth and Aaron Rich that the Rich
               family is blocking him from releasing. As you know, that is false -
               as our letter clearly lays out, Mr. Rich has disclaimed any privilege
               and asked your client to provide whatever information he or
               WikiLeaks may have.

               It is time to end this pointless harassment of the Rich family. Please
               advise whether you have communicated with your client regarding
               our message, which as you know contains more than a request to
               serve a subpoena.

               If you are unwilling to help, we ask that you direct us promptly to a
               legal representative of either Mr. Assange or WikiLeaks with whom
               we may speak so that we may address this injustice.




Governski Decl. Ex. 11; “Julian Assange: Wikileaks co-founder jailed over bail breach,” BBC
News (May 1, 2019), https://www.bbc.com/news/uk-48118908, Governski Decl. Ex. 12.

                                                 4
           Case 1:18-cv-00681-RJL Document 91 Filed 11/08/19 Page 6 of 10




Id. at 1. To date, counsel for Mr. Rich has received no response.

          On   September   10,   2019,    Mr.    Rich’s   counsel    sent   an   email    to   “wl-

legal@sunshinepress.org,” which the WikiLeaks:Legal webpage provides as the address to which

“all USA legal correspondence” should be sent, explaining that the sender “will then be provided

with a postal address and contact details.”9 See Governski Decl. Ex. 17. In its correspondence,

Mr. Rich’s counsel asked whether WikiLeaks:Legal “would be willing to discuss conditions under

which you could participate in our litigation, including but not limited to your agreement to accept

service of a subpoena.” Id. Alternatively, Mr. Rich’s counsel requested a point of contact for

outside counsel. Id. After receiving a notice that the email to wl-legal@sunshinepress.org was

not delivered due to an “unavailable or busy” server, id. Ex. 18, Mr. Rich’s counsel attempted to

send the same email to wl-lawyers@sunshinepress.org, see id. Ex. 19, but Mr. Rich’s counsel

again received notice that the email was undeliverable due to an “unavailable or busy” server, see

id. Ex. 20. On September 14, 2019, Mr. Rich’s counsel received notification that neither email

was delivered despite 30 attempts made to deliver each email over a period of 93 hours. See id.

Exs. 21, 22. On September 20, Mr. Rich’s counsel made yet another attempt to resend the email

to both wl-legal@sunshinepress.org and wl-lawyers@sunshinepress.org.              See id. Ex. 23.

However, Mr. Rich’s counsel again received notifications that its email was not delivered to either

recipient email address, notwithstanding six attempts made to deliver the email over a period of

one hour and 30 attempts made to deliver the email over a period of 93 hours. See id. Exs. 24, 25,

26, 27.



9
 WikiLeaks:Legal, WikiLeaks, https://wikileaks.org/wiki/WikiLeaks:Legal (last visited Sept. 23,
2019), Governski Decl. Ex. 10.

                                                 5
         Case 1:18-cv-00681-RJL Document 91 Filed 11/08/19 Page 7 of 10



                                          ARGUMENT

       Federal Rule of Civil Procedure 28(b) permits depositions in foreign jurisdictions “under

a letter of request, whether or not captioned a ‘letter rogatory’ . . . on appropriate terms after an

application and notice of it[.]” As recognized by this Court, Rule 28(b) “functions within the larger

discovery framework, outlined in Federal Rule of Civil Procedure 26, which allows ‘[p]arties [to]

obtain discovery regarding any non[-]privileged matter that is relevant to any party’s claim or

defense[.]’” Dist. Title v. Warren, No. 14-1808 ABJ/DAR, 2016 WL 10749155, at *4 (D.D.C.

Dec. 23, 2016) (quoting Fed. R. Civ. P. 26(b)(1)) (alterations in original). To deny a request for

judicial assistance by means of a letter of request, a court must set forth “some good reason.” Id.

(quoting Zassenhaus v. Evening Star Newspaper Co., 404 F.2d 1361 (D.C. Cir. 1968)). In

considering the request, “a court may not weigh the evidence that is to be adduced . . . [or] attempt

to predict, whether, in fact, the witnesses will be able to give the testimony which is sought.” Id.

(citations and internal quotations omitted) (alterations in original). Moreover, “letters rogatory

may issue ‘without a showing that taking the deposition in another manner is impracticable or

inconvenient.’” Id. (quoting Fed. R. Civ. P. 28(b)(2)(B)). The ultimate determination of whether

a letter of request should issue is a “factual determination[ ] turning upon the circumstances of the

particular case.” Id. (citation and internal quotation omitted); see also id. at *5 (“While the court

has discretion to decide whether the issuance of such a request is appropriate, the court’s decision

is guided by the Federal Rules governing general discovery.”).

       The Court should issue a letter of request to the United Kingdom court system in this case.

Defendants Couch and Butowsky both name Julian Assange in their respective initial disclosures

as an individual with discoverable information, thereby representing their view that Mr. Assange




                                                 6
          Case 1:18-cv-00681-RJL Document 91 Filed 11/08/19 Page 8 of 10



possesses evidence critical to their defenses. See Governski Decl. Exs. 28, 29.10 Defendant Couch

goes one step further, repeatedly referencing the “leaking of the DNC emails to Wikileaks” in his

descriptions of likely discoverable information possessed by the individuals on whom he intends

to rely for his defenses, illustrating the significance of the alleged fact that Mr. Rich and his brother

leaked DNC emails to WikiLeaks. Id. Ex. 28 ¶¶ I(2), (4), (11), (12), (13), (15), (22), (23). Mr.

Assange—as the founder of the entity to which the emails were allegedly leaked—is uniquely

positioned to confirm Mr. Rich’s core allegation that there is no evidence that Mr. Rich or his

brother provided the DNC emails to Julian Assange at WikiLeaks in exchange for payment.

        Mr. Rich respectfully requests this Court exercise its authority to request assistance from

the UK court system because Mr. Rich has spent more than a year unsuccessfully attempting to

serve Mr. Assange, both via the IACAP process while he was living in the Ecuadorian embassy in

the UK and via his personal attorney after he was taken into UK custody. Warren, 2016 WL

10749155, at *4, *6 (“It is well-established that courts have the authority to request the assistance

of foreign tribunals, through letters rogatory, in order to obtain discovery” from a third-party

foreign entity that the party “has been unable to secure” due to an adversary’s unresponsiveness to

traditional channels); see also Governski Decl. Ex. 14 (“The proper route for obtaining evidence

located abroad is pursuant to an international judicial assistance request.”).11


10
   Defendants Couch and Butowsky have also both made statements either in public documents
or within the context of this litigation regarding conversations in which Mr. Assange
participated. See Defendant Couch’s June 23, 2019 Email attaching his initial (unverified)
“Reply for Requested Documents from Matthew Couch,” Governski Decl. Ex. 30; Declaration of
Edward Butowsky, Butowsky v. Gottlieb, et al., Case No. 4:19-cv-00180 (E.D. Tex. Oct. 29,
2019), Dkt. 172-3, Governski Decl. Ex. 31 ¶¶ 1, 5. Plaintiff should be permitted to obtain
testimony from Mr. Assange that either corroborates or (more likely) demonstrates the falsity of
those statements.
11
  See also Lantheus Med. Imaging, Inc. v. Zurich Am. Ins. Co., 841 F. Supp. 2d 769, 776 (S.D.N.Y.
2012) (“In the United States, Congress has empowered federal courts to issue and to enforce letters
                                                   7
         Case 1:18-cv-00681-RJL Document 91 Filed 11/08/19 Page 9 of 10



       The relief Mr. Rich requests is narrow: assistance in securing a deposition with Mr.

Assange to obtain “critical,” “relevant and necessary” testimony in response to a limited set of

questions. See Warren, 2016 WL 10749155, at *6 (granting request where it was limited to

relevant evidence Plaintiff was unable to secure due to unresponsiveness); Evanston, 2006 WL

1652315, at *2 (permitting deposition of individual in foreign jurisdiction whose role was

“critical” and whose deposition was “relevant and necessary”); Fed. R. Civ. P. 28(b); 28 U.S.C.

§ 1781(b)(2); see also Governski Decl. Ex. 1 (Letter of Request). Mr. Rich therefore respectfully

requests that this court issue the Letter of Request to permit Mr. Rich to seek testimony critical to

his case. See Warren, 2016 WL 10749155, at *4; Evanston, 2006 WL 1652315, at *2.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests issuance of the Letter of Request.

Dated: November 8, 2019

                                                 /s/ _Michael J. Gottlieb_______________
                                                 MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                                 WILLKIE FARR GALLAGHER LLP
                                                 1875 K Street NW, Washington, DC 20006
                                                 Tel: (202) 303-1442 / Fax: (202) 303-2000
                                                 mgottlieb@willkie.com

                                                 JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                 MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                                 BOIES SCHILLER FLEXNER LLP
                                                 1401 New York Ave NW, Washington DC 20005
                                                 Tel: (202) 237-2727 / Fax: (202) 237-6131
                                                 jriley@bsfllp.com
                                                 mgovernski@bsfllp.com


                                                 Attorneys for Plaintiff Aaron Rich



rogatory” that “should issue” if “their use will facilitate discovery” (citation and internal quotation
omitted)); Evanston Ins. Co. v. OEA, Inc., No. CIV S-02-1505 DFL PAN, 2006 WL 1652315, *2
(E.D. Cal. June 13, 2006) (“[L]etters rogatory shall issue unless good cause is shown otherwise.”).

                                                  8
        Case 1:18-cv-00681-RJL Document 91 Filed 11/08/19 Page 10 of 10



                               CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on November 8, 2019, the foregoing document was

(1) filed through the CM/ECF system and thereby served electronically on counsel and parties who

receive notice through CM/ECF and (2) emailed to Edward Butowsky at ebutowsky@gmail.com,

Eden Quainton at equainton@gmail.com, and Matthew Couch and America First Media at

mattcouch@af-mg.com.

       Dated: November 8, 2019

                                            /s/ _Michael J. Gottlieb_______________
                                            MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                            WILLKIE FARR GALLAGHER LLP
                                            1875 K Street NW, Washington, DC 20006
                                            Tel: (202) 303-1442 / Fax: (202) 303-2000
                                            mgottlieb@willkie.com
